Exhibit 10.8 (e)

 

AMENDMENT NO. 5

 

AMENDMENT NO. 5, dated as of June 30, 2005 (this “Amendment”), to the Master
Loan and Security Agreement, dated as of October 21, 2004 (as previously
amended, supplemented or otherwise modified, the “Existing Loan Agreement”; as
amended hereby and as further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Loan Agreement”), by and among
AAMES CAPITAL CORPORATION (“Aames Capital”), AAMES FUNDING CORPORATION (“Aames
Funding”), AAMES INVESTMENT CORPORATION (“Aames Investment”, together with Aames
Capital and Aames Funding, the “Borrowers”, each a “Borrower”) and MORGAN
STANLEY BANK (the “Lender”). Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Existing Loan Agreement.

 

RECITALS

 

The Borrowers and the Lender have agreed, subject to the terms and conditions
hereof, that the Existing Loan Agreement shall be amended to modify Section
7.14(d) of the Existing Loan Agreement.

 

Accordingly, the Borrowers and the Lender hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, the receipt and
sufficiency of which is hereby acknowledged, that the Existing Loan Agreement is
hereby amended as follows:

 

SECTION 1. Amendment. Section 7.14(d) of the Existing Loan Agreement is hereby
amended and restated in its entirety as follows:

 

“(d) Maintenance of Profitability. Aames Investment shall not permit Net Income
before tax, generated over any two consecutive fiscal quarters, measured on the
last day of each fiscal quarter, to be less than $1.00, commencing with respect
to the two consecutive fiscal quarters ending on September 30, 2005.”

 

SECTION 2. Conditions Precedent. This Amendment and its provisions shall become
effective on the first date (the “Amendment Effective Date”) on which all of the
following conditions precedent shall have been satisfied:

 

2.1 On the Amendment Effective Date, the Lender shall have received the
following documents, each of which shall be satisfactory to the Lender in form
and substance:

 

(a) Amendment. This Amendment, executed and delivered by a duly authorized
officer of each of the Borrowers and the Lender.

 

(b) Other Documents. Such other documents as the Lender or counsel to the Lender
may reasonably request.

 

2.2 No Default. On the Amendment Effective Date, (i) each Borrower shall be in
compliance with all the terms and provisions set forth in the Loan Agreement on
its part to be observed or performed, (ii) the representations and warranties
made and restated by the



--------------------------------------------------------------------------------

Borrowers pursuant to Section 3 of this Amendment shall be true and complete on
and as of such date with the same force and effect as if made on and as of such
date, and (iii) no Default or Event of Default shall have occurred and be
continuing on such date.

 

SECTION 3. Representations and Warranties. Each Borrower hereby represents and
warrants to the Lender that it is in compliance with all the terms and
provisions set forth in the Loan Documents on its part to be observed or
performed, and that no Default or Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 6 of the Loan Agreement.

 

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Loan Agreement shall continue to be, and shall remain,
in full force and effect in accordance with its terms; provided, however, that
all references therein and herein to the “Loan Documents” shall be deemed to
include, in any event, this Amendment and each reference to the Loan Agreement
in any of the Loan Documents shall be deemed to be a reference to the Existing
Loan Agreement as amended hereby. The execution of this Amendment by the Lender
shall not operate as a waiver of any of its rights, powers or privileges under
the Loan Agreement or under any of the other Loan Documents, except as expressly
set forth herein.

 

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

 

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[SIGNATURES FOLLOW]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BORROWERS AAMES CAPITAL CORPORATION By  

/s/ Jon D. Van Deuren

   

Name: Jon D. Van Deuren

   

Title: Executive Vice President and Chief Financial Officer

 

AAMES FUNDING CORPORATION By  

/s/ Jon D. Van Deuren

   

Name: Jon D. Van Deuren

   

Title: Executive Vice President and Chief Financial Officer

 

AAMES INVESTMENT CORPORATION By  

/s/ Jon D. Van Deuren

   

Name: Jon D. Van Deuren

   

Title: Executive Vice President and Chief Financial Officer

 

AMENDMENT NO. 5



--------------------------------------------------------------------------------

LENDER MORGAN STANLEY BANK By   /s/ Paul Najarian    

Name: Paul Najarian

   

Title: VP

 

AMENDMENT NO. 5